F§§@§D

DEC 2 8 Z|]l|l

IN THE UNITED STATES DISTRICT COURT Clerk. U S Districr Courr

Distric! Of Montana

FOR THE DISTRICT OF MONTANA aunngs
BILLINGS DIVISION -

SAMM, LLC, a Montana limited
liability company; SPARKS, INC., a
Montana corporation; SAM AND
MICHELLE SPARKS, Partners DBA
Elite Mechanical, an Alaska
Partnership, and Samuel and Michelle
Sparks, individually,

Plaintiffs,
vs.

LIBERTY MUTUAL INSURANCE
COMPANY, a Massachusetts
corporation; THE OHIO CASUALTY
INSURANCE CGMPANY, a New
Hampshire Corporation; and OHIO
SECURITY INSURANCE
COMPANY, a New Hampshire
Corporation,

Defendants.

 

 

CV 18-1 lS-BLG-SPW-TJC

ORDER

Upon Stipulation for Dismissal with Prejudice (Doc. 15) between the parties

hereto, by and between their counsel of record,

IT IS I-IEREBY ORDERED that the above-entitled cause is DISMISSED
WITH PREJUDICE, With each party to bear their own costs and attorneys’ fees.

DATED this 28th day of December, 2018.

LM‘LQAJ§;V

SUSAN P. WATTERS
United States District Judge

